MEMORANDUM**
Azzedine Faidy, a native and citizen of Morocco, petitions pro se for review of the Board of Immigration Appeals’ order dismissing his appeal of the Immigration Judge’s denial of his motion to reopen his deportation proceedings. The transitional rules apply. See Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997). Because Faidy failed to exhaust his available administrative remedies and departed the United States after the May 4, 1998, deportation order, we lack jurisdiction over this petition for review. See 8 U.S.C. § 1105a(c) (1996); Thorsteinsson v. INS, 724 F.2d 1365, 1367-68 (9th Cir.1984).
PETITION DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.